department of the treasury internal_revenue_service washington d c _may tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b taxpayer c taxpayer d trust t bank u date date date date date year year year ira x sum sum peee sum sum sum sum sum state n dear mr this is in response to the request for letter rulings under sec_401 of the internal_revenue_code submitted on your behalf by your authorized representative as supplemented by correspondence dated and the request for letter rulings is based on the following facts and representations taxpayer a died on date at age while residing in state n as of his date of death taxpayer a was the owner of an individual_retirement_arrangement ira x bank u is the trustee and custodian of ira x ira x had a value of approximately sum as of the date of taxpayer a’s death taxpayer a was divorced as of the date of his death taxpayer a was survived by three children taxpayers b c and d taxpayer b was born in year taxpayer c was bom in year and taxpayer d was born in year taxpayer b is the eldest surviving child of taxpayer a taxpayers b c and d were alive as of the date of this ruling_request on date taxpayer a named the trustee s of trust t as the beneficiary ies of his ira x bank u was and remains the trustee of trust t trust t was signed and adopted by taxpayer a on date on date taxpayer a amended and restated trust t in its entirety as of the date of taxpayer a’s death trust t held or was entitled to hold no assets other than ira x trust t in pertinent part provides that assuming taxpayer a was either not survived by his spouse or was not married to her at his death the remaining trust estate son ao ahaa arammam tmeatasst i a page if any was to be distributed by the trustee of trust t in equal shares to taxpayer a’s issue per stirpes paragraph of article i of trust t provides in relevant part that upon the death of taxpayer a the trustee of trust t shall pay from the principal of the trust estate the expenses of the last illness and the funeral and burial expenses of taxpayer a as well as the probate administration_expenses and estate_taxes to the extent that the probate_estate is insufficient to cover these items as of the date of this ruling_request the trustee of trust t had withdrawn sum from ira x to pay estate and administration_expenses attributable to taxpayer a’s death the trust t trustee also withdrew sum from ira x to pay trust t’s administration_expenses and approximately sum for the payment of estate_taxes additionally as of date the trustee of trust t also withdrew sum from ira x which was then paid to the personal representative of taxpayer a’s estate and which was intended to fully cover any additional probate administration_expenses other than additional federal_estate_taxes withdrew sum from ira x which amount represented the estimated amount of income taxes attributable to withdrawals from ira x after date only trust related expenses may be paid from assets held by trust t specifically the trustee asserts that trust related expenses are trustee fees investment management fees attorney’s fees for services provided to the trustee with regard to estate_taxes your authorized representative asserts that the federal a and all federal and state estate_taxes believed to be due form_706 associated with the estate of taxpayer a was timely filed on date date before were paid on the same date on or about date the personal representative of taxpayer a’s estate filed a claim_for_refund in the amount of sum as of the date of the most recent correspondence associated with the ruling_request the personal representative has received neither the estate_tax_return closing letter from the service nor any correspondence from the service that the form_760 associated with taxpayer a’s estate has been chosen for audit if additional estate_taxes are determined to be due said taxes will be paid from estate assets other than trust t assets ie ira x trust t assets will be used only after all other estate assets have been depleted in this regard your authorized representative asserts that such payment is required by code sec_6324 page your authorized representative has asserted on your behalf that after receipt of the service closing letter ira x will be subdivided by means of trustee to trustee transfers into three sub-iras each of the sub-iras will be set up and maintained in the name of taxpayer a one of the sub-iras will be set up to benefit taxpayer b as beneficiary of taxpayer a deceased the second sub-ira will be set up to benefit taxpayer c as beneficiary of taxpayer a deceased and the third sub-ira will be set up to benefit taxpayer d as beneficiary of taxpayer a deceased as of date said subdivision had not occurred your authorized representative has asserted on your behalf that trust t is valid under the laws of state n and that trust t became irrevocable at the death of taxpayer a furthermore your authorized representative has asserted that there will be compliance with the requirements of sec_1_401_a_9_-4 of the final income_tax regulations question and answer-6 based on the above facts and representations you through your authorized representative request the following letter rulings that for purposes of code sec_401 taxpayers b c and d may be considered the sole beneficiaries of taxpayer a’s trust t furthermore taxpayers b c d are the only individuals or entities who need be considered for purposes of determining who is the designated beneficiary’ for purposes of code sec_401 of taxpayer a’s ira x that for purposes of code sec_401 minimum required distributions taxpayer a’s trust t is a see-through trust as that term is defined in the final income_tax regulations and that for code sec_401 purposes taxpayer b’s life expectancy may be used to determine minimum required distributions both from the remainder of ira x to trust t and from the sub-ira to be created in the name of taxpayer a for the benefit of taxpayer d as beneficiary of taxpayer a deceased payments from said sub-ira will be made directly to taxpayer d free of trust t with respect to your ruling requests code sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_40i a and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained page code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in summary that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee’s interest has begun in accordance with subparagraph a i the entire_interest of the employee will be distributed within years after the death of the employee code sec_401 provides in general that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-3 of the final regulations q a-1 describes in relevant part the life expectancy exception to the 5-year rule sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 iii and in a-1 distributions are required to begin to a non-spouse page beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died q a-3 a adds that this rule also applies to the distribution of the entire remaining benefit if another individual is a designated_beneficiary in addition to the employee’s ira holder’s surviving_spouse sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-4 a provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-4 a further provides in relevant part that any person who was a beneficiary as of the date of the employee’s death but who is not a beneficiary as of that september eg because the person receives the entire benefit to which he is entitled before that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period after the employee’s death the rule in sec_1 a -4 of the final regulations q a-4 a applies to amounts distributed from either a qualified_plan or an ira which pass through a valid see-through trust sec_1_401_a_9_-5 of the final regulations q a-7 a provides that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date the designated_beneficiary with the shortest life page expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-8 of the final regulations q a-2 a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the final regulations q a-3 provides that a separate_account is a separate portion of an employee’s benefit which reflects the separate interest page of an employee’s beneficiary under the plan as of the employee’s death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit sec_1_401_a_9_-9 of the final regulations provides the life expectancy and distribution period tables used to determine minimum required distributions the uniform lifetime table is the table to be used to determine the life expectancy of an individual with respect to your ruling requests as noted above trust t is valid under the laws of state n trust t became irrevocable as of the date of death of taxpayer a the beneficiaries of trust t are identifiable from the language of trust t and the relevant documentation was provided to the custodians of taxpayer a’s ira x by the date required under the fina regulations as noted above if distributions are made to a_trust even if the trust is a see- through trust within the meaning of q a-5 of sec_1_401_a_9_-4 of the final regulations the separate_account rules of a-2 of sec_1_401_a_9_-8 of the final regulations are not available to the beneficiaries of the trust thus in general each beneficiary of a_trust must receive minimum required distributions over the life expectancy of the eldest beneficiary we note in this case that after the death of taxpayer a ira x will be subdivided into three equal iras including one set up for the benefit of taxpayer d as the beneficiary of taxpayer a deceased the ira that will be set up to benefit taxpayer d will be designed to pay distributions directly to taxpayer d free of trust t said design will be accomplished pursuant to the terms of trust t although neither the code nor the final regulations promulgated under code sec_401 preclude the posthumous division of ira x into three iras the final regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through a_trust in this case initially the ira x amounts pass through trust t thus even though ira x will be divided into three iras which will be set up and designed to pay beneficiaries free of trust t the life expectancy of the eldest beneficiary of all of the iras or in other words the beneficiary with the shortest life expectancy including the trust t beneficiaries of ira x is the life expectancy to be page used to determine the code sec_401 payout period for distributions from the ira set up and maintained to benefit taxpayer d with further respect to your ruling requests the issues to be resolved are whether under the final regulations only taxpayers b c and d must be considered in determining whose life expectancy is the shortest and as a result who is the designated_beneficiary for purposes of determining required_distribution from ira x and from the three iras including the ira set up to benefit taxpayer d created after the death of taxpayer a in this regard we note that amounts sufficient to pay then known expenses and taxes associated with taxpayer a’s death and with his estate were withdrawn from ira x no later than date additional_amounts will be used to pay estate_taxes only if there is a determination that additional estate_taxes are due and there are no remaining assets of the estate to pay the taxes after careful consideration of the facts in this case we believe that it is appropriate to treat said fact pattern as coming within sec_1_401_a_9_-4 of the final regulations q a-4 a because on date the only remaining beneficiaries of trust t were taxpayers b c and d only the life expectancies of taxpayers b c and d must be considered to determine which is the life expectancy that must be used to calculate minimum required distributions from ira x to trust t and the beneficiaries thereof the use of trust t assets to pay expenses associated with the administration of trust t in effect expenses associated with the administration of the trust t assets for the benefit of taxpayers b c and d or the possibility under these facts that trust t assets may be required to be used to pay any estate_taxes due in addition to the amount reported on form_706 does not change this conclusion as noted above the final issue raised in this ruling_request is whether the conclusion above continues to apply where ira_distributions are made directly to a beneficiary of trust t outside of the trust when such direct distribution is authorized under the terms of the trust in this case trust t was the named beneficiary of taxpayer a’s ira x pursuant to the terms of trust t ira x will be subdivided and distributions from the three sub- iras created out of taxpayer a’s ira x will to made directly to the beneficiaries thereof specifically taxpayers b c and d thus of taxpayer a’s ira x will be paid directly to taxpayer d free of and not through trust t in the absence of the subdivision of ira x into three sub-iras distributions from ira x would continue to be made to trust t a valid conduit see-through trust over the life expectancy of taxpayer b upon distribution to trust t ira x amounts would then be used for the benefit of taxpayers b c and d beneficiaries of said trust t page after subdivision of ira x into three sub-iras one of which is for the benefit of taxpayer d distributions from the sub-iras will be made directly to taxpayers b c and d the same individuals who were the beneficiaries of ira x and who were receiving amounts due them through trust t a valid conduit see-through trust over the same life expectancy that was used to determine the amount of distributions to trust t ie the life expectancy of taxpayer b thus based on the specific facts and representations surrounding this ruling_request we conclude as follows that for purposes of code sec_401 taxpayers b c and d may be considered the sole beneficiaries of taxpayer a’s trust t furthermore taxpayers b c d are the only individuals or entities who need be considered for purposes of determining who is the designated_beneficiary for purposes of code sec_401 of taxpayer a’s ira x that for purposes of code sec_401 trust t is a qualified_beneficiary a valid see-through trust within the meaning of sec_1_401_a_9_-4 of the regulations question and answer-5 and that for code sec_401 purposes taxpayer b’s life expectancy may be used to determine minimum required distributions both from the remainder of ira x and from the sub-ira to be created in the name of taxpayer a for the benefit of taxpayer d as beneficiary of taxpayer a deceased taxpayer d free of trust t payments from said sub-ira will be made directly to this ruling letter is based on the assumption that ira x and the ira created after the death of taxpayer a for the benefit of taxpayer d as beneficiary thereof either have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that trust t is valid under the laws of state n as represented pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative ren sh oa depdepmmamananamramaitgpemmen ment wnre-nutvar rata’ eee this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent any questions regarding this letter_ruling should be addressed to dd whose phone number is sincerely yours j snin life frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
